          Case 1:20-cv-01082-CCB Document 54 Filed 04/16/21 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

NEHA SINGH, et al.               *
                                 *     Civil Action No. CCB-20-1082
        v.                       *
                                 *
LENOVO (UNITED STATES) INC.      *
                                 *
                                 *
                               *****
                        MEMORANDUM & ORDER

       This putative class action raises claims related to a line of “Yoga” computer devices

manufactured and sold by Lenovo United States, Inc. (“Lenovo”). The plaintiffs allege Lenovo

knowingly sold the Yoga devices with defective hinges in violation of various states’ consumer

fraud statutes and in breach of express and implied warranties. Before the court is Lenovo’s

motion to bifurcate class and merits discovery (ECF 44). The court has considered the motion as

well as the plaintiffs’ opposition (ECF 45) and, for the reasons described herein, will deny the

motion.

       Whether to order bifurcation, during discovery or at trial, is an issue squarely within the

broad discretion of the district court. See Fed. R. Civ. P. 42(b). Generally, “bifurcation of

discovery is the exception, rather than the rule, and it is clear that in most instances, regular—

that is, unbifurcated—discovery is more efficient.” Cardenas v. Resort Sales by Spinnaker, Inc.,

No. 9:20-cv-00376-RMG, 2021 WL 733393, at *1 (D.S.C. Feb. 24, 2021) (internal quotation

marks omitted). 1 At the same time, in the class action context, where a district court must

determine whether an action should be certified as a class action at an “early practicable time,”

Fed. R. Civ. P. 23(c)(1)(A), the Manual for Complex Litigation states that “[d]iscovery relevant



1
 Unpublished opinions are cited for the soundness of their reasoning and not for their
precedential value.

                                                  1
         Case 1:20-cv-01082-CCB Document 54 Filed 04/16/21 Page 2 of 9



only to the merits delays the certification decision and may ultimately be unnecessary” if, for

example, individual claims are unlikely to proceed if a class is not certified. Manual for Complex

Litigation (Fourth), § 21.14. Thus, where merits bifurcation would cause significant duplication

and expense, discovery should proceed concurrently. Id. § 11.213.

       In the wake of the Supreme Court’s decision in Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338 (2011), district courts have been “reluctant to bifurcate class-related discovery from

discovery on the merits.” Chen-Oster v. Goldman, Sachs & Co., 285 F.R.D. 294, 300 (S.D.N.Y.

2012); see also Cardenas, 2021 WL 733393, at *2 (quoting Ahmed v. HSBC Bank USA, Nat’l

Ass’n, No. ED CV 15-2057 FMO (SPX), 2018 WL 501413, at *3 (C.D. Cal. Jan. 5, 2018));

Hunichen v. Atonomi LLC, No. C19-0615-RAJ-MAT, 2020 WL 5759782, at * 1 (W.D. Wash.

Sept. 28, 2020). This is because Dukes admonished that district courts were to engage in a

“rigorous analysis” to determine class certification requirements, an analysis that often overlaps

with the merits of the underlying claims because “the class determination generally involves

considerations that are enmeshed in the factual and legal issues comprising the plaintiff’s cause

of action.” 564 U.S. at 350–51 (internal quotation marks omitted); see also Amgen Inc. v. Conn.

Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013) (clarifying that district courts are not to

engage in “free-ranging merits inquiries at the certification stage[,]” but may consider merits

questions to the extent they are relevant to determining whether the Rule 23 prerequisites for

class certification are met). Given that the distinction between class certification and merits

discovery is “murky at best and impossible to determine at worst,” separating merits and class

discovery “‘raise[s] a slew of issues as to what discovery relates to the class, as opposed to the

named plaintiffs, thereby causing additional litigation regarding the distinction between the

two.’” Cardenas, 2021 WL 733393, at *2 (quoting Ahmed, 2018 WL 501413, at *3).




                                                  2
          Case 1:20-cv-01082-CCB Document 54 Filed 04/16/21 Page 3 of 9



        Lenovo argues that it is well established that bifurcation of discovery is the norm in class

actions. But the cases it relies upon either predate Dukes or are otherwise distinguishable. In the

unpublished opinion of Witten v. A.H. Smith and Co., for example, the Fourth Circuit Court of

Appeals does state in a footnote that prior to class certification, discovery should be limited to

issues of certification. No. 84-2269, 785 F.2d 306 (Table), at *4 n.6 (4th Cir. Feb. 13, 1986).

Witten was an employment discrimination action in which the plaintiffs sought to certify a class

of employees who had worked at any of the defendant’s eighteen facilities. Id. at *1. When the

defendants produced employment records from just three facilities but balked at producing

records from all facilities, the plaintiffs sought to compel complete production. Id. The trial

judge refused and the plaintiffs withdrew the class claims; then, the defendant moved for

summary judgment and plaintiffs’ counsel opposed the motion without relying on any of the

records actually produced in discovery. Id. The Fourth Circuit stated that under other

circumstances the plaintiffs may well have been entitled to see all the employment records held

by the defendant because it would not be very expensive to do so, but in light of plaintiffs’

counsel’s abdication and refusal to utilize the discovery it had already obtained, there was no

abuse of discretion in the trial judge’s rulings. Id. at *1, *3. Thus, the lesson of Witten is not so

much that bifurcation is the rule, but rather that courts should be mindful of their obligation both

to determine class certification at an early stage and to actively manage discovery in proportion

to the needs of a case. 2



2
  The cases which post-date Dukes include Akselrod v. MarketPro Homebuyers LLC, No. CCB-
20-2966, 2021 WL 100666 (D. Md. Jan. 12, 2021), and Reid v. Unilever U.S., Inc., 964 F. Supp.
2d 893 (N.D. Ill. 2013). Akselsrod involved a stay in merits discovery pending an imminent
Supreme Court decision which might settle a disputed issue of law and dispose of the action. See
2021 WL 100666, at *2. And Reid, which did order bifurcation of discovery in a consumer class
action, see 964 F. Supp. 2d at 933, rests on its specific facts and does not reveal bifurcation to be
the norm, as other district courts in the same circuit have reached different conclusions. See, e.g.,

                                                   3
          Case 1:20-cv-01082-CCB Document 54 Filed 04/16/21 Page 4 of 9



        With that context in mind, the parties agree that in ruling on this motion the court is to

consider (1) the overlap between individual and class discovery, (2) whether bifurcation will

promote Federal Rule of Civil Procedure 23’s requirement that certification be decided “at an

early practicable time,” (3) judicial economy, and (4) any prejudice reasonably likely to flow

from the grant or denial of a stay of class discovery. See 1 McLaughlin on Class Actions § 3:10

(17th ed. 2020). The court considers each factor in turn.

   I.      Overlap

        The parties agree Rule 23’s numerosity and adequacy requirements will require very little

discovery and may be accomplished expeditiously. As for commonality, typicality, and

predominance, the plaintiffs believe these inquiries will be inexorably linked to merits discovery.

Lenovo admits there will be some overlap with merits discovery, but contends it will not be

substantial and that bifurcation is justified. See Reid , 964 F. Supp. 2d at 933 (some overlap in

merits and class certification issues insufficient by itself to overcome efficiency benefits of

bifurcated discovery).

        Specifically, Lenovo argues the discovery focused on commonality would involve only

“a simple inquiry” and the production of “simple data,” which it characterizes as:

        [T]he named Plaintiffs’ individual purchases, warranty claims, and alleged harm,
        along with simple data on putative class members, including the models
        purchased (as compared to those purchased by Plaintiffs), any warranty claims
        made (and the results thereof), similarities/differences of models and alleged
        defects, Lenovo’s knowledge of the alleged defects, and related arguments about
        harm . . . . [As well as] the alleged omissions . . . relied on by the named plaintiffs
        and argument as to how this differs from putative class members.




Denney v. Amphenol Corp., No. 19-cv-4757, 2020 WL 5500276, at *4 (S.D. Ind. Sept. 4, 2020);
Beezley v. Fenix Parts, Inc., 328 F.R.D. 198, 202–04 (N.D. Ill. 2018).


                                                   4
          Case 1:20-cv-01082-CCB Document 54 Filed 04/16/21 Page 5 of 9



(ECF 44, Mot. to Bifurcate at 3). And the typicality inquiry would involve another “simple

inquiry” similar to the commonality inquiry but with more focus on the disparity between the

plaintiffs’ alleged harms as opposed to the harms to putative class members. (Id.). At bottom,

Lenovo believes this can be accomplished through written discovery and depositions and by

reference to data on the models purchased, the warranty claims, and evidence of harm. (Id.). And

with respect to predominance, Lenovo predicts that discovery would focus on the difficulty of

applying the laws of up to fifty states to a nationwide class. (Id. at 4).

        The plaintiffs counter that this is “more than minor overlap with merits discovery—it is

merits discovery.” (ECF 45, Opp. at 3). They note that their consumer fraud, express warranty,

and implied warranty claims require them to establish a defect in Lenovo’s devices and that

Lenovo knew or should have known of the defect—and that to certify a class they will need to

demonstrate these common issues are susceptible to classwide proof. (Id.). They believe that

unique classwide proof is likely in Lenovo’s possession and would inform any potential ruling

on class certification. (Id.). They would like access not just to the data Lenovo believes is

sufficient to complete class discovery, but also to email correspondence, internal reports, and

testing results. (Id.). And as for predominance, the plaintiffs argue that inquiry would likely start

not with variance in state laws but rather with the underlying causes of action, see City of Cape

Coral Mun. Firefighters’ Ret. Plan v. Emergent Biosolutions, Inc., HQ, 322 F. Supp. 3d 676, 686

(D. Md. 2018), which would require the court to examine evidence available for each element of

a claim to determine whether “one stroke” adjudication is possible, see Dukes, 564 U.S. at 350.

        The court agrees with the plaintiffs. The rigorous analysis at the class certification stage

would require that the court analyze the causes of action alleged by the plaintiffs to determine

whether they are susceptible to classwide proof. While expert testimony may be able to establish




                                                   5
             Case 1:20-cv-01082-CCB Document 54 Filed 04/16/21 Page 6 of 9



a defect, it is likely the plaintiffs will need access to some of Lenovo’s records in order to

determine whether Lenovo knew of the defect and sold the product anyway. It is difficult to see a

way to cleanly and efficiently disentangle these inquiries from the merits of the plaintiffs’

claims.

    II.       Deciding Certification at an Early Practicable Time

           Lenovo argues that bifurcation would allow for an earlier determination of class

certification and prevent the expense of merits discovery should a class ultimately not be

certified, contending that the plaintiffs intend to seek very broad discovery. (ECF 44 at 4). In

response, the plaintiffs refer to the parties’ deliberations over the proposed schedule, in which

Lenovo actually advocated for a later date for class certification than the plaintiffs did. (ECF 45

at 3). At this point, the parties appear to have agreed on March 2022 as the deadline for

certification briefing. (Id.).

           This is not a case where the parties have vastly different proposals as to the timeline for

certification. Lenovo originally had the less optimistic view of how long it would take to

complete discovery in advance of class certification, and the plaintiffs accommodated Lenovo’s

desire to brief class certification in March 2022. The court does not read the plaintiffs’ response

to suggest that all merits discovery must conclude prior to briefing class certification; rather, they

represent that their discovery needs are not the bottleneck. Thus, if the court were to bifurcate

discovery, there is no indication that the timeline for certifying a class would advance.

    III.      Judicial Economy

           Lenovo contends that allowing merits discovery to proceed simultaneously may result in

an expensive and lengthy process that will prove wasteful should a class never be certified. (ECF

44 at 4). It believes that judicial resources would be saved because the scope of potential




                                                     6
           Case 1:20-cv-01082-CCB Document 54 Filed 04/16/21 Page 7 of 9



discovery disputes would be limited during the first phase. (Id.). In response, the plaintiffs argue

bifurcation would actually consume rather than conserve the court’s resources. (ECF 45 at 4).

They argue they have shown a willingness to cooperate with defense counsel and that if

anything, the difficulty of drawing the line between merits and class discovery would likely

place greater demands on the court’s time. (Id.).

         The parties in this action have different ideas about what constitutes merits discovery and

what constitutes class discovery. This confirms, as some courts have held, that the line between

the two is murky and that the court would be required to expend resources drawing those lines

for the parties as disputes arise. And, at least after Dukes, the arbitrary insistence on

distinguishing between class and merits discovery may “‘thwart[] the informed judicial

assessment that current class certification practice emphasizes.’” Cardenas, 2021 WL 733393, at

*2–3 (quoting Ahmed, 2018 WL 501413, at *3).

   IV.      Prejudice

         Lenovo argues that it will be prejudiced by having to finance costly discovery efforts

unless the court bifurcates discovery because this action is unlikely to proceed if a class is not

certified given that each plaintiff is asserting claims worth around $1,000. (ECF 44 at 5). The

plaintiffs contend in response that Lenovo would not be prejudiced because of the great extent of

overlap between class discovery and merits discovery and because avoiding the expense of

litigating frequent disputes over what constitutes the former and the latter may ameliorate any

added expense incurred by additional production. (ECF 45 at 5). Rather, the plaintiffs believe it

is they who would be prejudiced by an adverse ruling, as they face a high burden to certify a

class and it is often easy for a defendant to paint a dismal picture of a plaintiff’s prospects at the




                                                    7
          Case 1:20-cv-01082-CCB Document 54 Filed 04/16/21 Page 8 of 9



class certification stage unless plaintiffs have the benefit of some merits discovery. (Id.). They

also assert that they intend to proceed even if a class is not certified. (Id.).

        Each side’s arguments have merit. It may be that the now-five named plaintiffs would not

proceed should a class fail to be certified. But it is also true that by artificially limiting discovery

at an early stage, the plaintiffs will face a potentially unfair challenge in meeting the

predominance and commonality requirements at the class certification stage. See Tait v. BSH

Home Appliances Corp., 289 F.R.D. 466, 487 (C.D. Cal. 2012) (noting that defendants may

unfairly diminish plaintiffs’ prospects at class certification when plaintiffs have not had the

benefit of discovery into the merits of a case and defendants have withheld the very information

needed to prove plaintiffs’ case). Any prejudice to Lenovo that may result from not bifurcating

discovery may be minimized or negated by avoiding disputes over what constitutes class

discovery and—should a class be certified—by the continuing relevance of merits discovery

beyond the class certification stage. See Hunichen, 2020 WL 5759782, at *2.

                                                  ***

        Given the enmeshed nature of class and merits discovery, the unlikelihood that the date

of a class certification decision will advance, the expected benefits to judicial economy, and the

minimal prejudice it is hoped will result, the court declines to draw bright lines by ordering

bifurcation. But neither is the court ordering that all merits discovery be completed prior to the

class certification determination; indeed, it may be efficient to defer some merits discovery

where it does not plausibly overlap with any of the Rule 23 certification requirements. Counsel

are expected, as always, to collaborate and to look to proportionality as their guiding principle.




                                                    8
         Case 1:20-cv-01082-CCB Document 54 Filed 04/16/21 Page 9 of 9



       For the reasons stated herein, it is hereby ORDERED that the defendant’s motion to

bifurcate class and merits discovery (ECF 44) is DENIED.



4/16/2021                                                             /s/
Date                                                       Catherine C. Blake
                                                           United States District Judge




                                              9
